Title: From James Warren, Jr. to Abigail Smith Adams, 28 October 1814
From: Warren, James, Jr.
To: Adams, Abigail Smith



Plymouth Octr 28th 1814

To the very much beloved friend of my much beloved mother—of that lamented & departed friend, I must express my acknowledgements of the reception of Mrs Adams’s letter of the 22d.—Long, very long, have I enjoyed the sympathies and regards of my beloved mother & her excellent friend—at all times and in all circumstances, have I heard them express’d, nor at any moment of her blessed life, were they not present with her.— I have too thot dear and reflection of Mrs. Adams’s friendship and regard for my dear parent—for this I thank her—for her letter addressed to “Dear Sons of her much lov’d Friend” I am grateful—this pleasant attention arrested me for the moment and call’d me to some retrospective ideas.—I say, Madam, for the moment & though I have the most pleasing recollections of the sentiments & attachments of my mother & of your reciprocation of them, I am too selfish & too absorbed in my own sorrows to do all duty.—
A blank, an indescribable void is allotted me—and I feel solitary & alone—“my dearest pleasures, my much lov’d enjoyments” are at an end.—The last fifteen years of my life have been to wit entirely devoted to the every wish of my dear mother—but I have not done enough—my every moment ought to have been directed to this purpose, except those appropriated in devotion to Deity.—
I have great satisfaction in reflecting on the tranquillity with which your blessed friend quitted this perturbed state.—Saturday & Sunday, her pains were agonizing and distressing—to my astonishment, on Monday Morning she got up from her bed to her breakfast table—but it was a momentary effort—she in a few minutes return’d to her bed, from which she never again rose.— On Tuesday she seemed more comfortable—at eleven o’clock of that evening we went to bed without any immediate apprehensions—at two o’clock I was called, but before I could get into her room she had  out the life in which I was so much delighted & left me desolate.—
When your favorite Charles, my brother, died, & the account was received at Milton, I lived at Squantum—the snow was deep—I could not get home—but my mother wrote me fully and concluded her letter thus;—“I mourn for myself—I mourn for my surviving Children—but for him I feel an indescribable calmness;—if virtue is acceptable to the Deity & meets the retribution which reason & religion teaches, he must be happy.—Then hush, every tumultuous thought which nature prompts in this day of adversity.”—This lesson I will endeavour to practice—You my very admirable Madam, I beg to help me to do as I ought.—Every thing you say I must estimate properly I hope & consider it as the voice of love to the Son of your departed Friend.—
You will please present me very respectfully to our venerable friend, the partner of your joys and sorrows.—I have read over again and again, his Letter to my only surviving & dear brother;—every word of that Letter claims my warmest acknowledgments.—
I am, Madam, with great respect / Yr Afflictd Friend,
James Warren